DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Claims 1-27 are currently pending on the application, of which claims 6-26 are withdrawn, claims 1-4 & 27 are amended.
Applicant has perfected priority, via a translation of the application in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Thus, the Herman reference is overcome.
In view of the amendments to the claims, the previous rejection is withdrawn in favor of the rejection below, still in view of Shirakura and Kowalk. Similarly, in view of the amendments, the previous objections are withdrawn.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not fully persuasive. Applicant argues that Kowalk is not configured to detect when a vehicle is a certain distance from an expressway entrance, but only detects when a vehicle is a certain distance from a known location which is established by the user. However, the modification provides performing a cleaning procedure upon arriving a certain distance from a destination. Broadly Kowalk discloses cleaning based on being a certain distance from a location and Shirakura discloses that certain sensors are of higher priority on an expressway indicating that there is a strong desire to keep clean a sensor when travelling on an expressway. Accordingly, a skilled artisan would understand that there is also a desire to clean the sensor prior to entering an expressway in order to ensure that it is clean.
Furthermore, the modification provides cleaning at a certain distance from a location, such that if a user were to select a destination to be an expressway, or in the vicinity of an expressway (e.g. house, restaurant, etc.), Modified Shirakura would function in the claimed manner. Merely for the purposes of promoting compact prosecution the following examples are given as uses in which Modified Shirakura would perform as the claimed invention.
The desired location is a location that is reached via travel through an expressway such that the distance where cleaning is performed prior to reaching the destination corresponds to an entrance of an expressway.
The predetermined distance from the expressway is defined as the distance from the home location, as both the home location and the entrance of the expressway are static locations. E.g. 5 miles from house is 25 miles from an expressway entrance.
As long as a location is selected as a geographically static location (e.g. Grand Canyon, White House, etc.) there would always exist a predetermined distance from said location that would also indicate a predetermined distance from an expressway entrance as the distance from the same expressway entrance and the location are geographically static.
Applicant’s arguments, see remarks page 14, filed 09/16/2022, with respect to the Herman reference have been fully considered and are persuasive.  The rejection of claims 1-5 & 27 in view of the Herman reference has been withdrawn. 
Claim Interpretation
It is believed that the intended operation of the invention is to clean at least one sensor upon entering the vicinity of an expressway with the intention of the vehicle entering the expressway (see [0004-0006] of the published application, also seen in Fig.11). However, it is noted that the claim does not provide the invention operating in the intended manner. The invention of claim 1 would clean regardless of desired entry into the expressway. For example:
If a driver does not plan on entering the expressway or drives past the entrance (see Fig.5, a driver drives straight forward without getting on the entrance ramp).
If a driver is on the expressway and passes an entrance in the predetermined distance, even if the entrance is not for the direction the driving is driving (i.e. wrong way entrance).
A driver is at a stoplight or sideroad near the entrance and has no desire to enter the expressway.
A driver drives under an underpass located near an entrance ramp.
A driver frequents or lives at an area near an entrance ramp.
Further, applicant has not provided a specific definition for the terms “expressway” and “entrance”, as such the terms will be understood with their plain meaning.
For the purposes of examination the claim will be understood to include the perceived unintended cleaning operations not commensurate with problem attempting to be solved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Kowalk (US20160229378A1).
As to claim 1, Shirakura discloses a vehicle cleaner system (abstract) comprising: cleaners mounted on a vehicle (see Fig.1 refs 26a/26b/52a/52b, see also [0084] for cleaners of radar sensor) to discharge cleaning medium [0086] towards an external sensor (Fig.1 refs 26/52, see also [0077 & 0084] radar sensor) which obtain information outside of the vehicle [0077-0081, 0098, & 0101]; and least one processor (Fig.1 refs 10/11/48) which allows for control of the cleaners to clean the external sensors [0116] at the right time [0127] after determining that the sensor needs cleaning [0113-0114]. Shirakura further discloses that on expressways long range sensors have a higher cleaning priority [0171], in order words it is more desired for long range sensors to remain clean on expressways. Shirakura does not disclose that expressway advanced notification information is acquired and that the cleaning is performed based on said acquired information. However, such a feature would have been obvious in light of Kowalk.
Kowalk discloses a navigation linked system for debris removal on a portion of a vehicle (abstract) via the use of spraying medium [0037]. The system activates detects debris [0043] and performs cleaning at a distance from a destination in order to automatically remove debris (abstract & [0005-0006]) prior to reaching a location based on controller programming [0028].
As Shirakura discloses that long range sensors have higher priority when on expressways [0171], it is understood that there is a strong desire to keep such sensors clean. Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controllers of Shirakura to detect that a vehicle has arrived within a distance of the expressway (see Kowalk abstract & [0005-0006]) in order to clean the long range sensor prior to entering the expressway to ensure the sensor remains clean, as it is of high priority. Such a modification would provide the controllers with programing to detect when the vehicle is a certain distance from the expressway (Kowalk abstract & [0005-0006]), and based on being said distance from the expressway, determine if a cleaning is required (Shirakura [0113-0114] & Kowalk [0043]) and perform said cleaning (Kowalk abstract, [0005-0006] & Shirakura [0018, 0127]) . Alternatively, Kowalk discloses that a cleaning can be performed a predetermined distance away from a location e.g. garage (abstract), and a skilled artisan would understand that both an expressway and a garage are static objects with respect to their geographical location. Thus, the distance between the expressway entrance and the garage, and consequently the distance range at which cleaning is performed, would read on a predetermined distance. As a determination is made regarding the geographical location being at a predetermined distance, there is also an implicit determination that as to whether the vehicle has arrived at such distance or not. It is noted that the cleaning of the sensor and the diagnosing of the dirt level of the sensor are claimed in the alternative. Thus, the prior art need only teach one of the two limitations to meet the claim, with the other limitation being optional. 
As to claim 2, Modified Shirakura discloses the system of claim 1, wherein Shirakura further discloses that the cleaner is a nozzle (see Fig.1 refs 26a/26b/52a/52b and [0084]) and adhered material sections (i.e. dirt sensors) are utilized for detecting if a sensor is dirty [0114]. The controller uses said dirt signal to determine if cleaning is required and performs said cleaning [0127]. Since the system performs cleaning at a certain distance from the expressway (see Kowalk abstract, [0005-0006]), which is dependent upon detecting the debris requiring removal (Kowalk [0043] and Shirakura [0018, 0113-0114, & 0127]), the controller would determine the distance from the expressway and the presence of dirt via dirt sensors prior to a cleaning operation with the nozzles. It is noted that the limitation of the processor performing cleaning based on making the diagnosis is an optional limitation, not required when the controller cleans the sensor based on being at the predetermined distance from the expressway. Thus, the claim is also met by merely having a nozzle and dirt sensor.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Kowalk (US20160229378A1) as applied to claim 1 above, and further in view of Giraud (US20170297536A1).
As to claim 3, Modified Shirakura discloses the system of claim 1, wherein the clean includes a liquid and air nozzle to discharge liquid and air to the external sensor (Shirakura [0081, 0084, & 0099]); dirt sensors to detect if the sensor is dirty (Shirakura [0114]); the computer uses said dirt signal to determine if the external sensor is dirty and cleans said sensor (Shirakura [0127]) along with the determination that the vehicle is at a predetermined distance (Kowalk abstract, [0005-0006 & 0043]) from an expressway. Modified Shirakura does not disclose discharging air at the external sensor when it is not dirty, however such a feature is known in the art as evidenced by Giraud.
Giraud discloses a device for protecting an optical sensor (abstract) for a motor vehicle [0043] that utilizes an air nozzle (Fig.1 ref 9) in order to provide an air curtain to protect against dirt [0056]. The purpose of the air curtain is to prevent the deposition of dirt, dust, or rain [0013]. Giraud and Shirakura are analogous in the art of cleaning vehicle mounted sensors. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Shirakura such that the controller supplies air when the sensor is clean in order to prevent the adherence of dirt, dust, and water droplets (Giraud [0013 & 0056]), since the sensor is clean it would not provide a dirt signal. It is noted that the limitation of the processor performing cleaning based on making the diagnosis is an optional limitation, not required when the controller cleans the sensor based on being at the predetermined distance from the expressway. Thus, the claim is also met by merely having a liquid nozzle, air nozzle, and dirt sensor.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Kowalk (US20160229378A1) as applied to claim 1 above, and further in view of Bacchus (US20190106085A1).
As to claims 4-5, Modified Shirakura discloses the system of claim 1, the computers also utilize weather information, i.e. rainfall, (see Shirakura [0128-0129 & 0131]) as well when determining to clean the sensor. Thus, after receiving the information of rainfall and predetermined distance from the expressway the controller can cause cleaning of the sensor should the sensor be dirty. Assuming arguendo that Shirakura does not explicitly disclose that cleaning is performed when raining, such a feature is known in the art as evidenced by Bacchus.
Bacchus discloses an art related sensor cleaning system of a vehicle (abstract) wherein when it is raining cleaning of a sensor if performed in order to remove rain drops [0036].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Shirakura to perform cleaning of the sensor when raining in order to remove raindrops (Bacchus [0036]). It is noted that the limitation of the processor performing cleaning the sensor is an optional limitation, not required when the controller diagnosis the dirt on the sensor based on being at the predetermined distance from the expressway. Thus, the claim is also met by merely acquiring weather information.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Kowalk (US20160229378A1) as applied to claim 1 above, and further in view of Han (US20140217194A1) and evidentiary reference NPL1 (see attached NPL).
As to claim 27, Modified Shirakura teaches the system of claim 1, but does not disclose the computer receiving the advanced notification information from a transmitter installed at the entrance of the expressway. However, the transmitter installed at the entrance of the highway is merely intended use, as the highway is not claimed, nor is the entrance of the highway. Thus, the computer need only be capable of receiving information from a transmitter at an entrance of highway. In this case, Kowalk discloses that the navigation unit may include any number of devices for determining distance to a location [0035], including wireless [0028], but does not disclose any ability to obtain information from a transmitter at an entrance of a highway. However, obtaining information for infrastructure is known in the art as evidenced by Han.
Han discloses an art related vehicle foreign matter removal system (abstract), wherein it is known that location data is able to be received from highway short-range transceivers [0061] Such short range transceivers includes wireless roadside units that placed on roads, which would include the ability to be placed at entrances of highways/freeways (see NPL1). The strength of the wireless signal (i.e. present or not) indicates to the vehicle the distance/location with respect to the transmitting device.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controllers of Shirakura to be able to obtain a distance/location transmitted from a transmitter at an entrance of the expressway to further improve distance detection ability. Further, it is in the purview of one of ordinary skill in the art to utilize one known method of determining position in addition to another known method, especially when such a feature is disclosed to be possible (Kowalk [0035]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miura (US20200110407A1) discloses a vehicle system with a controller that determines a distance from an expressway entrance [1046 & 0154] after determining a sensor is dirty [0117-0118] so that a user can stop to clean said sensor (see also Fig.10). Miura also discloses cleaning means mounted on the vehicle for cleaning said sensors [0183-0185].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stratton (US20150032292A1) discloses utilizing multiple data inputs for determining if a sensor needs cleaning, including location (see Fig.2 & [0037-0038]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner (US20190256054A1) discloses a camera cleaning system (abstract) wherein radar is utilized to determine an object [0033] and cleaning the sensors after detecting the object (see Fig.8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711